Citation Nr: 0611719	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-22 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Entitlement to an effective date earlier than April 12, 2001, 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from April 1967 to April 1970.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 2001 decision by 
the RO which, in part, assigned a 100 percent evaluation 
under the provisions of 38 C.F.R. § 4.29 for hospitalization, 
effective from January 20, 2001, and an increased evaluation 
of 70 percent for PTSD from May 1, 2001.  A subsequent rating 
decision in March 2003, assigned a 100 percent schedular 
rating for PTSD, effective from April 12, 2001, the date of 
receipt of the veteran's claim.  

In September 2005, the Board promulgated a decision which 
denied an effective date earlier than April 12, 2005 for the 
assignment of a 100 percent schedular rating for PTSD, and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In 
February 2006, the Court granted a joint motion to vacate and 
remand the September 2005 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for remand and to readjudicate the claim.  

In the Joint Motion, it was argued that the Board failed to 
provide adequate reasons and bases for its findings and 
conclusion that the veteran was not entitled to a higher 
evaluation prior to April 12, 2001, and that it failed to 
properly consider and apply relevant law and regulatory 
provisions.  Specifically, that the Board failed to consider 
whether an increase in the veteran's disability was factually 
ascertainable at any time during the one year period prior to 
receipt of his formal claim for an increased rating on April 
12, 2001.  In essence, it was argued that all VA treatment 
records during the one year period prior to receipt of the 
veteran's formal claim in April 2001, should have been 
reviewed to ascertain whether they showed an increase in his 
PTSD.  Any records which showed an increase would constitute 
an informal claim and provide a basis for the assignment of 
an increased rating prior to April 12, 2001.  38 C.F.R. 
§§ 3.155, 3.157 (2005).  

In reviewing the evidentiary record, the Board notes that a 
VA Discharge Summary report for hospitalization in April 2001 
indicated that the veteran had outpatient treatment at the 
Hines VA Medical Center from 1996 to the time of his 
hospitalization.  However, the claims file as currently 
constituted does not include any outpatient records from that 
facility subsequent to 1998.  As any such records are 
potentially pertinent to the veteran's claim, VA has an 
obligation to obtain the records and associate them with the 
claims file prior to appellate review.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names of all VA medical facilities where 
he was treated for his PTSD from April 
2000 to April 12, 2001.  Thereafter, the 
RO should attempt to obtain all records 
from the identified facilities and 
associate them with the claims file.  Of 
particular interest are all medical 
records for treatment at VAMC Hines from 
April 12, 2000 to April 12, 2001.  If any 
records identified by the veteran cannot 
be obtained, he should be so informed and 
it should be documented in the claims 
folder.  

2.  The RO should also determine if the 
veteran received any vocational 
rehabilitation counseling prior to April 
12, 2001.  If so, those records should be 
obtained and associated with the claims 
file.  

3.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished an SSOC and 
be given an opportunity to respond.  The 
SSOC must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 C.F.R. §§ 3.155, 3.157; (see 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006)).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

